Citation Nr: 0114155	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and AB


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim.

The veteran provided testimony at personal hearing conducted 
before personnel at the RO in March 2000, and before the 
undersigned Board Member in March 2001.  Transcripts of both 
hearings are of record.

As an additional matter, the Board notes that the RO, in a 
January 2000 rating decision, denied the veteran's claim of 
service connection for hemorrhoids as not well grounded.  
However, the Board notes that Section 7(b) of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), provides that cases denied as not well 
grounded which became final after July 14, 1999, may be 
readjudicated upon the request of the claimant or the 
Secretary's own motion.  General Counsel for VA held in a 
precedential opinion that the agency of original jurisdiction 
(i.e., the RO) should first readjudicate a claim under 
section 7(b) of the VCAA.  VAOPGCPREC 3-2001.  The precedent 
opinions of the VA General Counsel's Office are binding upon 
the Board.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).  
Accordingly, this matter is referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  Specifically, the VCAA, which the 
President signed into law on November 9, 2000.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  It is the Board's judgment that there is a further 
duty to assist the veteran with the development of his claim.  

The veteran has contended that he developed frostbite of the 
feet during active service.  At his March 2001 personal 
hearing, he testified, in part, that his cold weather injury 
occurred in June 1953, while stationed on the border of 
Czechoslovakia in Grofenberg, Germany.  Thereafter, he was 
treated in the dispensary for about three days, at which time 
he was reportedly told that he had frostbitten feet.  At both 
his personal hearings, and on a July 1999 NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data, 
the veteran identified the organization to which he was 
assigned at the time of his purported cold weather injury.

There are no service medical records are on file.  It was 
noted at the March 2001 personal hearing that the veteran had 
been informed that his records may have been destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
Further, it was contended that a full and complete search for 
the service medical records or alternate records had not been 
completed, and that a remand was required pursuant to the 
VCAA in order for such a search to be conducted.  See section 
3 of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), to 
be codified at 38 U.S.C.A. § 5103A(b) and (c)(1).

Even prior to the VCAA's enactment, the Court had held that 
in cases where the veteran's service medical records were 
unavailable, through no fault of the veteran, there was a 
"heightened duty" to assist the veteran in the development of 
the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 
45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  This heightened duty to assist included the 
obligation to search for alternate methods of proving service 
connection.

The Court has also held that VA regulations do not require 
that service connection be established by service medical 
records, but may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  Further, the Court has held that the 
"duty to assist" includes advising a claimant that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Lanyo v. Brown, 6 Vet. 
App. 465, 469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated, especially soon after 
separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  

Based upon a review of the documents assembled for appellate 
review, the Board finds that it is unclear whether the 
searches for service records included hospital or morning 
reports and sick call lists pertaining to the veteran, as 
well as other alternate sources for information.  Therefore, 
the Board concludes that a remand is required for the RO to 
make an additional search for the veteran's service medical 
records, as well as alternate records.  Further, the RO 
should contact the veteran and advise him that, in light of 
his missing records, he may provide such alternative 
evidence.  Additionally, the veteran is notified by this 
remand that he may submit such alternative evidence.

The Board also notes that the veteran testified at the March 
2001 Board hearing that he was treated for the residuals of 
his cold weather injury at the New York VA in 1954.  No such 
records appear to be on file.  Under the law, VA medical 
records which are in existence are constructively of record 
and the failure of the RO or the Board to consider any such 
pertinent records might constitute clear and unmistakable 
error, even though such evidence was not actually in the 
record assembled for appellate review.  Section 3 of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) to be 
codified at 38 U.S.C.A. § 5103A(c)(2); Bell v. Derwinski, 2 
Vet. App. 611 (1992); VAOPGCPREC 12-95.  In circumstances 
such as these, the Board will not speculate as to the 
probative value, if any, of VA medical records not on file.  
Consequently, the Board concludes that a remand is necessary 
to obtain these records.

As an additional matter, the Board notes that the veteran 
testified at his March 2000 RO hearing that he had been on 
Social Security disability since 1982.  Further, a statement 
is on file from the Social Security Administration (SSA) 
regarding the monthly rate of compensation benefits to be 
paid to the veteran in 1999.  The Court has interpreted the 
duty to assist to include requesting information and records 
from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 
section 3 of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A(c)(3).  
Accordingly, the Board concludes that a request should be 
made for these records.

After obtaining any additional records to the extent 
possible, the RO should review the evidence to determine 
whether it suggests a reasonable possibility that an 
examination may substantiate entitlement to service 
connection for residuals of a cold weather injury, to include 
frostbite of the feet.  If so, then the RO should schedule an 
appropriate examination and request a medical opinion, which 
addresses the question of whether any current disorder was 
incurred in service.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should complete the development 
of the evidence with regard to the missing 
service medical records in accordance with 
the provisions of the VA Adjudication 
Procedure Manual, M21-1, Part III, 
paragraphs 4.23, 4.25, and 4.29.  This 
should include another attempt to secure 
the veteran's service medical records 
through official channels based upon the 
information provided by the veteran at his 
personal hearings, and the NA Form 13055, 
regarding the organization to which he was 
assigned at the time he reportedly 
received treatment for a cold weather 
injury of the feet.  If any additional 
information is required in order to 
complete this search, it should be 
requested from the veteran.

2.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claim for service connection, 
including statements from service medical 
personnel; statements from individuals 
who served with him ("buddy" certificates 
or affidavits); employment physical 
examinations; medical evidence from 
hospitals, clinics from which and private 
physicians from whom he may have received 
treatment, especially soon after 
discharge; letters written during 
service; and insurance examinations.  The 
RO should assist the veteran in this 
respect, and should pursue all logical 
follow-up development pertaining to his 
claimed residuals of a cold weather 
injury.  This should include requesting 
hospital treatment records, morning 
reports, and sick lists.

3.  The RO should also ask the veteran to 
provide the names and addresses of all VA 
and nonVA medical care providers who have 
treated him for his claimed  residuals of 
a cold weather injury of the feet.  After 
securing any necessary releases, the RO 
should obtain and associate these records 
with the claims file, to include all 
records relating to treatment at a VA 
facility in New York in 1954 (see March 
2001 Board hearing transcript, pages 9-
10).

4.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
SSA and copies of any medical records 
utilized in reaching that decision.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After completion of these actions, if 
it is determined that a reasonable 
possibility exists that an examination 
may substantiate entitlement to service 
connection for residuals of a bilateral 
foot cold weather injury or frostbite of 
the feet, the RO should schedule an 
appropriate examination of the veteran to 
clarify the etiology of any foot disorder 
that may be present.  All indicated tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  The claims file and a copy of 
this order should be made available to 
the examiner.  Following the examination 
and a review of the file, including all 
material received pursuant to this 
remand, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any foot disorder found 
to be present is causally related to the 
veteran's active service, to include his 
account of a cold weather injury therein.

7.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and an 
opportunity to respond.

The purposes of this REMAND are to obtain additional 
development and to comply with procedural due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran and his representative are free to submit any 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


